internal_revenue_service number release date index number department of the treasury washington dc third party communication none date of communication not applicable_person to contact telephone number 1d no _ refer reply to cc tege eb qp4 plr-t-102510-15 date june employers a plan x excess_plan p board b city c state s dear this letter is in response to your ruling_request submitted by your authorized representative on your behalf dated date and supplemented by correspondence dated date and date with respect to the applicability of sec_415 of the internal_revenue_code code to an excess_benefit_plan excess_plan p and the related federal tax consequences the following facts and representations have been submitted under penalties of perjury in support of your request plan x is a defined benefit contributory pension_plan established by state s legislation which provides pension benefits to the employees of four city c employers namely employers a plan x is governmental_plan as described in sec_414 and is intended to meet the qualification requirements of sec_401 employee contributions to plan x are mandatory for all employees of employers a and are equal to a fixed percentage of each participant's_compensation plan x is administered by board b which consists of five members including city c auditor two representatives elected by participants in plan x one member appointed by plr-t-102510-15 city c manager and one member who is chosen by the other four members of board b board b members serve three year terms board b adopted excess_plan p on date excess_plan p is intended to be a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 the purpose of excess_plan p is solely to provide the portion of a participant's retirement benefit that would otherwise have been payable by plan x except for the limitations of sec_415 employees who participate in plan x will become eligible for benefits from excess_plan p if their retirement benefit as calculated under the plan x benefit formula is limited by sec_415 as that section applies to government plans participation in excess_plan p is mandatory and automatic for all participants in plan x whose retirement benefits from plan x are limited by sec_415 excess_plan p provides that a participant will receive a benefit equal to the amount of retirement income that would have been payable to or with respect to a participant that could not be paid_by plan x because of the application of the limitations on the participant’s retirement income under sec_415 an excess_benefit under excess_plan p will be paid only if and to the extent the participant is receiving retirement benefits from plan x participation in excess_plan p will cease for any plan_year in which the participant’s benefit under plan x does not exceed the requisite limitations of sec_415 or if all benefit obligations under excess_plan p to the retired participant or beneficiary have been satisfied the form of the benefits paid to a participant from excess_plan p will be the same form as the participant’s retirement benefit under plan x and will be paid commencing during or with the month in which all monthly payments of retirement benefits under plan x as limited by sec_415 are paid under the terms of excess_plan p no election is provided to a participant to defer compensation under excess_plan p whether directly or indirectly in addition under the represented facts there will be no employee contributions to excess_plan p excess_plan p will be administered by board b board b has established a_trust fund to hold the employers’ contributions intended to pay excess_benefits to participants as set forth in excess_plan p the assets of the trust fund are separate and apart from the funds of plan x and will not be commingled with the funds of plan x the trust fund is designed as a grantor_trust within the meaning of sec_671 through the trustees of this separate trust fund will be members of board b excess_plan p will be funded on a pay-as-you-go basis amount necessary to pay the excess_benefits under excess_plan p for each plan_year the required_contribution will be the aggregate of the excess_benefits payable to all affected participants for such plan_year plus an amount determined by board b to bea necessary and reasonable expense of administering excess_plan p each employer in board b will determine the plr-t-102510-15 determining the amount of appropriations necessary to fund plan x will also appropriate the amount necessary to fund excess_plan p the amount so determined will be withheld from appropriations to plan x before being credited to plan x and deposited into the trust fund of excess_plan p under no circumstances will appropriations to fund excess_benefits be credited to plan x any contributions not used to pay the excess_benefits for a current_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan p for the plan_year any contributions not so used that remain after the payment of administration_expenses will be used to fund administrative expenses or excess_benefits in future years based upon the facts and representations stated above the following rulings are requested excess_plan p establishes a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 the benefits payable under excess_plan p will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan p income accruing to excess_plan p is exempt from federal_income_tax under sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function sec_415 and sec_1_415_b_-1 of the income_tax regulations regulations set forth the limitations on annual benefits for participants in defined benefit plans sec_415 provides that in determining whether a governmental_plan as defined in sec_414 meets the benefit limitations of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 also states that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement shall constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust shall be exempt from tax under sec_115 sec_415 describes the tax treatment of benefits payable under a qualified_governmental_excess_benefit_arrangement under sec_415 the taxable_year or years for which amounts in respect of a qualified excess_benefit arrangement are includable in gross_income by a participant and the treatment of such amounts when so includible by the participant are determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation that is plr-t-102510-15 maintained by a corporation not exempt from tax and which does not meet the requirements for qualification under sec_401 sec_415 defines a qualified_governmental_excess_benefit_arrangement as a portion of a governmental_plan that meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling excess_plan p was adopted by board b as a part of plan x your authorized representatives have represented that plan x is a governmental_plan as described in sec_414 and that the only purpose of excess_plan p is to provide affected employees who are participants in plan x that portion of their benefits that would otherwise be payable under the terms of plan x except for the limitations on benefits imposed by sec_415 as applicable to governmental plans the terms of excess_plan p limit participation to participants in plan x for whom benefits would exceed the limits of sec_415 therefore we have determined that excess_plan p is a portion of a governmental_plan which is maintained solely for the purpose of providing to employees of employers a who participate in plan x that part of the participants’ benefits otherwise payable under the terms of plan x that exceed the sec_415 limits and as such meets the requirements of sec_415 your authorized representatives have stated that participation in excess_plan p is required for all participants or beneficiaries of plan x whose benefits are limited by sec_415 and commences automatically each plan_year that a participant or beneficiary has an excess_benefit and that there are no employee contributions to excess_plan p your representatives also assert that no direct or indirect election to defer compensation is provided to any participant in excess_plan p thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met sec_415 requires that the trust from which the excess_benefits are paid must not form a part of the governmental_plan which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in this case excess_plan p will be funded on a pay-as-you-go basis board b established a_trust fund for the segregation of assets related to excess_plan p which is maintained separately from plan x this trust fund was established solely for the plr-t-102510-15 purpose of holding employer contributions intended to pay excess_benefits to affected plan x participants and beneficiaries contributions to the trust fund will consist only of the amounts required to pay the excess_benefits and administrative expenses for the plan_year any contributions not used to pay the excess_benefits for a current plan_year together with any income accruing to the trust fund will be used to pay the administrative expenses of excess_plan p for the plan_year any contributions not so used that remain after the payment of administrative expenses will be used to fund excess_benefits of participants or pay administrative expenses in future years therefore we have determined that the requirements of sec_415 are met since excess_plan p satisfies all of the requirements of sec_415 we conclude with respect to your first ruling_request that excess_plan p is a qualified_governmental_excess_benefit_arrangement within the meaning of sec_415 your second ruling_request asks whether the benefits payable under excess_plan p will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant's beneficiary in accordance with the terms of excess_plan p determined that excess_plan p meets the legal requirements of sec_415 and therefore constitutes a qualified_governmental_excess_benefit_arrangement accordingly under sec_415 the tax treatment of the amounts distributed under excess_plan p to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were a plan for the deferral of compensation which is maintained by a corporation not exempt from tax and which does not meet the requirements for qualification under sec_401 in response to your first ruling_request we sec_83 provides the rules for inclusion in gross_income of the value of property transferred to an employee as compensation_for his or her services the excess of the fair_market_value of property so transferred over the amount_paid for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 defines the term property as including real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future under sec_1_83-3 property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor’s creditors for example in a_trust or escrow account sec_402 provides that contributions made by an employer to an employee’s trust that is not exempt from tax under sec_501 are included in the employee’s gross_income in accordance with sec_83 except that the value of the employee’s interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 an employer's contributions to a nonexempt employee's plr-t-102510-15 trust are included as compensation in the employee’s gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 and sec_1_451-1 provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 income is constructively received in the taxable_year during which it is credited to a taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however sec_1_451-2 further provides that income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions the internal_revenue_service irs has also addressed the issue of constructive receipt as it applies to nonqualified plans of deferred_compensation including excess_benefit plans in various revenue rulings in revrul_60_31 situations the irs held that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income by a cash_basis taxpayer revrul_60_31 1960_1_cb_174 as modified by revrul_64_279 1964_2_cb_121 and revrul_70_435 1970_2_cb_100 see also revrul_69_650 1969_2_cb_106 revrul_69_649 1969_2_cb_106 and revrul_71_419 1971_2_cb_220 under the economic_benefit_doctrine an employee is taxable in a year in which any economic or financial benefit is conferred upon the employee as compensation 16_tc_244 aff'd per curiam 194_f2d_544 cir an economic benefit is conferred on an employee when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee’s sole benefit id in revrul_72_25 1972_1_cb_127 and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer’s purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to the claims of the employer's creditors based on the foregoing with respect to the second ruling_request we conclude that the benefits payable under excess_plan p will be includible in gross_income for the taxable_year or years in which such benefits are paid or otherwise made available to a participant or a participant’s beneficiary in accordance with the terms of excess_plan p with respect to your third requested ruling sec_415 provides that income accruing to a governmental_plan or to a_trust that is maintained solely for the purpose of providing benefits under a qualified_governmental_excess_benefit_arrangement in respect of a qualified_governmental_excess_benefit_arrangement will constitute income derived from the exercise of an essential_governmental_function upon which such governmental_plan or trust will be exempt from tax under sec_115 we have determined in connection with your first ruling_request that excess_plan p meets the plr-t-102510-15 legal requirements of sec_415 for qualified governmental excess_benefit arrangements therefore under sec_415 with respect to your third requested ruling we conclude that income accruing to excess_plan p is exempt from federal_income_tax under sec_115 and sec_415 as income derived from the exercise of an essential_governmental_function except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed as to whether the trust fund established for the purpose of holding employer contributions intended to pay excess_benefits to excess_plan p participants constitutes a grantor_trust under revproc_92_64 1992_33_irb_11 this letter assumes that plan x is and was a governmental_plan as described in sec_414 is and was qualified under sec_401 and its related trust is and was exempt from tax under sec_501 at all relevant times thereto this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely jason e levine senior tax law specialist qualified_plans branch tax exempt government entities cc as bcc ep classification te_ge headquarters
